LIVELY, Chief Judge.
This case arose under the Free Exercise Clause of the First Amendment, made applicable to the states by the Fourteenth Amendment. The district court held that a public school requirement that all students in grades one through eight use a prescribed set of reading textbooks violated the constitutional rights of objecting parents and students. The district court entered an injunction which required the schools to excuse objecting students from participating in reading classes where the textbooks are used and awarded the plaintiff parents more than $50,000 damages.
I.
A.
Early in 1983 the Hawkins County, Tennessee Board of Education adopted the *1060Holt, Rinehart and Winston basic reading series (the Holt series) for use in grades 1-8 of the public schools of the county. In grades 1-4, reading is not taught as a separate subject at a designated time in the school day. Instead, the teachers in these grades use the reading texts throughout the day in conjunction with other subjects. In grades 5-8, reading is taught as a separate subject at a designated time in each class. However, the schools maintain an integrated curriculum which requires that ideas appearing in the reading programs reoccur in other courses. By statute public schools in Tennessee are required to include “character education” in their curricula. The purpose of this requirement is “to help each student develop positive values and to improve student conduct as students learn to act in harmony with their positive values and learn to become good citizens in their school, community, and society.” Tennessee Code Annotated (TCA) 49-6-1007 (1986 Supp.).
Like many school systems, Hawkins County schools teach “critical reading” as opposed to reading exercises that teach only word and sound recognition. “Critical reading” requires the development of higher order cognitive skills that enable students to evaluate the material they read, to contrast the ideas presented, and to understand complex characters that appear in reading material. Plaintiffs do not dispute that critical reading is an essential skill which their children must develop in order to succeed in other subjects and to function as effective participants in modern society. Nor do the defendants dispute the fact that any reading book will do more than teach a child how to read, since reading is instrumental in a child’s total development as an educated person.
The plaintiff Vicki Frost is the mother of four children, three of whom were students in Hawkins County public schools in 1983. At the beginning of the 1983-84 school year Mrs. Frost read a story in a daughter’s sixth grade reader that involved mental telepathy. Mrs. Frost, who describes herself as a “born again Christian,” has a religious objection to any teaching about mental telepathy. Reading further, she found additional themes in the reader to which she had religious objections. After discussing her objections with other parents, Mrs. Frost talked with the principal of Church Hill Middle School and obtained an agreement for an alternative reading program for students whose parents objected to the assigned Holt reader. The students who elected the alternative program left their classrooms during the reading sessions and worked on assignments from an older textbook series in available office or library areas. Other students in two elementary schools were excused from reading the Holt books.
B.
In November 1983 the Hawkins County School Board voted unanimously to eliminate all alternative reading programs and require every student in the public schools to attend classes using the Holt series. Thereafter the plaintiff students refused to read the Holt series or attend reading classes where the series was being used. The children of several of the plaintiffs were suspended for brief periods for this refusal. Most of the plaintiff students were ultimately taught at home, or attended religious schools, or transferred to public schools outside Hawkins County. One student returned to school because his family was unable to afford alternate schooling. Even after the board’s order, two students were allowed some accommodation, in that the teacher either excused them from reading the Holt stories, or specifically noted on worksheets that the student was not required to believe the stories.
On December 2, 1983, the plaintiffs, consisting of seven families — 14 parents and 17 children — filed this action pursuant to 42 U.S.C. § 1983. In their complaint the plaintiffs asserted that they have sincere religious beliefs which are contrary to the values taught or inculcated by the reading textbooks and that it is a violation of the religious beliefs and convictions of the plaintiff students to be required to read the books and a violation of the religious beliefs of the plaintiff parents to permit their children to read the books. The plaintiffs *1061sought to hold the defendants liable because “forcing the student-plaintiffs to read school books which teach or inculcate values in violation of their religious beliefs and convictions is a clear violation of their rights to the free exercise of religion protected by the First and Fourteenth Amendments to the United States Constitution.”
C.
The defendants filed a motion to dismiss or, in the alternative, for summary judgment. The district court granted the defendants’ motion for summary judgment, concluding that although passages in the reading textbooks might offend sincere religious beliefs of the plaintiffs, the books appeared neutral on the subject of religion and did not violate the plaintiffs’ constitutional rights. Mozert v. Hawkins County Public Schools, 582 F.Supp. 201 (E.D.Tenn.1984). On appeal this court reversed and remanded for further proceedings. Mozert v. Hawkins County Public Schools, 765 F.2d 75 (6th Cir.1985). This court concluded that summary judgment was improper because issues of material fact were present. This conclusion was based largely on the fact that the defendants had filed an answer in which they put in issue, either denying categorically, or for lack of information, many of the allegations of the complaint including the basic issues of the sincerity of the plaintiffs’ religious beliefs and the burden that use of the Holt series placed upon those beliefs. In remanding, this court stated, “The court expresses no opinion on the merits of the plaintiffs’ claims or those of the defendants as we have considered only the procedural posture of the case under Rule 56, Federal Rules of Civil Procedure.” Id. at 79.
II.
A.
Following remand the Commissioner of Education of the State of Tennessee was permitted to intervene as a defendant. At a pretrial hearing the parties made certain stipulations. Counsel for the defendants stipulated that the plaintiffs’ religious beliefs are sincere and that certain passages in the reading texts offend those beliefs. However, counsel steadfastly refused to stipulate that the fact that the plaintiffs found the passages offensive made the reading requirement a burden on the plaintiffs’ constitutional right to the free exercise of their religion. Similarly, counsel for the plaintiffs stipulated that there was a compelling state interest for the defendants to provide a public education to the children of Hawkins County. However, counsel stipulated only to a narrow definition of the compelling state interest — one that did not involve the exclusive use of a uniform series of textbooks. These stipulations left for trial the issues of whether the plaintiffs could show a burden on their free exercise right, in a constitutional sense, and whether the defendants could show a compelling interest in requiring all students in grades 1-8 of the Hawkins County public schools to use the Holt, Rinehart and Winston basal reading textbooks. These were questions of law to be determined on the basis of evidence produced at trial.
The parties also agreed to a bifurcated trial. The court would conduct a bench trial and if an unconstitutional burden were found and no compelling state interest required judgment for the defendants, a separate jury trial would be held to set damages. The parties subsequently entered a joint waiver of the right to trial by jury, and the district court assessed damages and entered judgment accordingly.
B.
Vicki Frost was the first witness for the plaintiffs and she presented the most complete explanation of the plaintiffs’ position. The plaintiffs do not belong to a single church or denomination, but all consider themselves born again Christians. Mrs. Frost testified that the word of God as found in the Christian Bible “is the totality of my beliefs.” There was evidence that other members of their churches, and even their pastors, do not agree with their position in this case.
Mrs. Frost testified that she had spent more than 200 hours reviewing the Holt series and had found numerous passages that offended her religious beliefs. She *1062stated that the offending materials fell into seventeen categories which she listed. These ranged from such familiar concerns of fundamentalist Christians as evolution and “secular humanism” to less familiar themes such as “futuristic supernatural-ism,” pacifism, magic and false views of death.
In her lengthy testimony Mrs. Frost identified passages from stories and poems used in the Holt series that fell into each category. Illustrative is her first category, futuristic supernaturalism, which she defined as teaching “Man As God.” Passages that she found offensive described Leonardo da Vinci as the human with a creative mind that “came closest to the divine touch.” Similarly, she felt that a passage entitled “Seeing Beneath the Surface” related to an occult theme, by describing the use of imagination as a vehicle for seeing things not discernible through our physical eyes. She interpreted a poem, “Look at Anything,” as presenting the idea that by using imagination a child can become part of anything and thus understand it better. Mrs. Frost testified that it is an “occult practice” for children to use imagination beyond the limitation of scriptural authority. She testified that the story that alerted her to the problem with the reading series fell into the category of futuristic supematuralism. Entitled “A Visit to Mars,” the story portrays thought transfer and telepathy in such a way that “it could be considered a scientific concept,” according to this witness. This theme appears in the testimony of several witnesses, ie., the materials objected to “could” be interpreted in a manner repugnant to their religious beliefs.
Mrs. Frost described objectionable passages from other categories in much the same way. Describing evolution as a teaching that there is no God, she identified 24 passages that she considered to have evolution as a theme. She admitted that the textbooks contained a disclaimer that evolution is a theory, not a proven scientific fact. Nevertheless, she felt that references to evolution were so pervasive and presented in such a factual manner as to render the disclaimer meaningless. After describing her objection to passages that encourage children to make moral judgments about whether it is right or wrong to kill animals, the witness stated, “I thought they would be learning to read, to have good English and grammar, and to be able to do other subject work.” Asked by plaintiffs’ attorney to define her objection to the text books, Mrs. Frost replied:
Very basically, I object to the Holt, Rhinehart [sic] Winston series as a whole, what the message is as a whole. There are some contents which are objectionable by themselves, but my most withstanding [sic] objection would be to the series as a whole.
Another witness for the plaintiffs was Bob Mozert, father of a middle school and an elementary school student in the Hawkins County system. His testimony echoed that of Vicki Frost in large part, though his answers to questions tended to be much less expansive. He also found objectionable passages in the readers that dealt with magic, role reversal or role elimination, particularly biographical material about women who have been recognized for achievements outside their homes, and emphasis on one world or a planetary society. Both witnesses testified under cross-examination that the plaintiff parents objected to passages that expose their children to other forms of religion and to the feelings, attitudes and values of other students that contradict the plaintiffs’ religious views without a statement that the other views are incorrect and that the plaintiffs’ views are the correct ones.
C.
The district court held that the plaintiffs’ free exercise rights have been burdened because their “religious beliefs compel them to refrain from exposure to the Holt series,” and the defendant school board “has effectively required that the student plaintiffs either read the offensive texts or give up their free public education.” Mozert v. Hawkins County Public Schools, 647 F.Supp. 1194, 1200 (E.D.Tenn.1986), (emphasis added). In reaching this conclusion the district court analogized the plaintiffs’ position to that of a Sabbatarian who *1063was denied unemployment compensation benefits for refusing to work on Saturdays, Sherbert v. Vemer, 374 U.S. 398, 83 S.Ct. 1790, 10 L.Ed.2d 965 (1963), a Jehovah’s Witness who was denied unemployment compensation benefits after quitting a job that required him to work on military tanks, Thomas v. Review Board, 450 U.S. 707, 101 S.Ct. 1425, 67 L.Ed.2d 624 (1981), and a conscientious objector who refused to participate in ROTC training, Spence v. Bailey, 465 F.2d 797 (6th Cir.1972).
The district court went on to find that the state had a compelling interest “in the education of its young,” 647 F.Supp. at 1200, but that it had erred in choosing “to further its legitimate and overriding interest in public education by mandating the use of a single basic reading series,” id. at 1201, in the face of the plaintiffs’ religious objections. The court concluded that the proof at trial demonstrated that the defendants could accommodate the plaintiffs without material and substantial disruption to the educational process by permitting the objecting students to “opt out of the school district’s reading program,” id. at 1203, and meet the reading requirements by home schooling. Tennessee’s school attendance statute requires parents to cause their children between the ages of 7 and 16 to attend either a public or non-public school. “Non-public school” is defined to mean “a church-related school, a private school or a home school.” TCA 49-6-3001. Although the statute appears to contemplate that a student will attend one or the other of the three approved types of school, the district court apparently believed that a partial opt-out would be consistent with the statutory scheme.
The court entered an injunction prohibiting the defendants “from requiring the student-plaintiffs to read from the Holt series,” and ordering the defendants to excuse the student plaintiffs from their classrooms “[djuring the normal reading period” and to provide them with suitable space in the library or elsewhere for a study hall. 647 F.Supp. at 1203. The Court also dismissed the individual school board members as defendants on qualified immunity grounds and ordered a hearing on damages against the Hawkins County Board of Education. Id. at 1204. This hearing was held on December 15, 1983, following which the court awarded damages to the plaintiffs in the total amount of $51,531, largely to reimburse the plaintiff families for the costs of sending their children to alternate schools and the costs of pursuing this lawsuit.
III.
A.
The first question to be decided is whether a governmental requirement that a person be exposed to ideas he or she finds objectionable on religious grounds constitutes a burden on the free exercise of that person’s religion as forbidden by the First Amendment. This is precisely the way the superintendent of the Hawkins County schools framed the issue in an affidavit filed early in this litigation. In his affidavit the superintendent set forth the school system’s interest in a uniformity of reading texts. The affidavit also countered the claims of the plaintiffs that the schools were inculcating values and religious doctrines contrary to their religious beliefs, stating: “Without expressing an opinion as to the plaintiffs’ religious beliefs, I am of the opinion that plaintiffs misunderstand the fact that exposure to something does not constitute teaching, indoctrination, opposition or promotion of the things exposed. While it is true that these textbooks expose the student to varying values and religious backgrounds, neither the textbooks nor the teachers teach, indoctrinate, oppose or promote any particular value or religion.” That the district court accepted the issue as thus framed is clear from its reference to “exposure to the Holt series.”
It is also clear that exposure to objectionable material is what the plaintiffs objected to albeit they emphasize the repeated nature of the exposure. The complaint mentioned only the textbooks that the students were required to read. It did not seek relief from any method of teaching the material and did not mention the teachers’ editions. The plaintiffs did not produce a single student or teacher to testify that any *1064student was ever required to affirm his or her belief or disbelief in any idea or practice mentioned in the various stories and passages contained in the Holt series. However, the plaintiffs appeared to assume that materials clearly presented as poetry, fiction and even “make-believe” in the Holt series were presented as facts which the students were required to believe. Nothing in the record supports this assumption.
At numerous places in her testimony Vicki Frost referred to various exercises and suggestions in the teachers’ manuals as support for her view that objectionable ideas were being inculcated as truth rather than being offered as examples of the variety of approaches possible to a particular question. However, the students were not required to read the teachers’ materials. While these materials suggested various ways of presenting the lessons, including “acting out” and round table discussions, there was no proof that any plaintiff student was ever called upon to say or do anything that required the student to affirm or deny a religious belief or to engage or refrain from engaging in any act either required or forbidden by the student’s religious convictions. Mrs. Frost seemed to assume that each teacher used every suggested exercise or teaching tool in the teachers’ editions. There was evidence that reading aloud and acting out the themes encountered in school lessons help young people learn. One of the teachers stated that students read some of the stories aloud. Proof that an objecting student was required to participate beyond reading and discussing assigned materials, or was disciplined for disputing assigned materials, might well implicate the Free Exercise Clause because the element of compulsion would then be present. But this was not the case either as pled or proved. The record leaves no doubt that the district court correctly viewed this case as one involving exposure to repugnant ideas and themes as presented by the Holt series.
Vicki Frost testified that an occasional reference to role reversal, pacifism, rebellion against parents, one-world government and other objectionable concepts would be acceptable, but she felt it was the repeated references to such subjects that created the burden. The district court suggested that it was a matter of balance, id. at 1199, apparently believing that a reading series that presented ideas with which the plaintiffs agree in juxtaposition to those with which they disagree would pass constitutional muster. While balanced textbooks are certainly desirable, there would be serious difficulties with trying to cure the omissions in the Holt series, as plaintiffs and their expert witnesses view the texts.
However, the plaintiffs’ own testimony casts serious doubt on their claim that a more balanced presentation would satisfy their religious views. Mrs. Frost testified that it would be acceptable for the schools to teach her children about other philosophies and religions, but if the practices of other religions were described in detail, or if the philosophy was “profound” in that it expressed a world view that deeply undermined her religious beliefs, then her children “would have to be instructed to [the] error [of the other philosophy].” It is clear that to the plaintiffs there is but one acceptable view — the Biblical view, as they interpret the Bible. Furthermore, the plaintiffs view every human situation and decision, whether related to personal belief and conduct or to public policy and programs, from a theological or religious perspective. Mrs. Frost testified that many political issues have theological roots and that there would be “no way” certain themes could be presented without violating her religious beliefs. She identified such themes as evolution, false supernaturalism, feminism, telepathy and magic as matters that could not be presented in any way without offending her beliefs. The only way to avoid conflict with the plaintiffs’ beliefs in these sensitive areas would be to eliminate all references to the subjects so identified. However, the Supreme Court has clearly held that it violates the Establishment Clause to tailor a public school’s curriculum to satisfy the principles or prohibitions of any religion. Epperson v. Arkansas, 393 U.S. 97, 106, 89 S.Ct. 266, 271, 21 L.Ed.2d 228 (1968).
The testimony of the plaintiffs’ expert witness, Dr. Vitz, illustrates the pitfalls of trying to achieve a balance of materials *1065concerning religion in a reading course. He found “markedly little reference to religion, particularly Christianity, and also remarkably little to Judaism” in the Holt series. His solution would be to “beef up” the references to these two dominant religions in the United States. However, an adherent to a less widely professed religion might then object to the slighting of his or her faith. Balance in the treatment of religion lies in the eye of the beholder. Efforts to achieve the particular “balance” desired by any individual or group by the addition or deletion of religious material would lead to a forbidden entanglement of the public schools in religious matters, if done with the purpose or primary effect of advancing or inhibiting religion. Epperson, 393 U.S. at 107, 89 S.Ct. at 272; Abington School District v. Schempp, 374 U.S. 203 at 222, 83 S.Ct. 1560 at 1571, 10 L.Ed.2d 844 (1963).
B.
In this case the district court erroneously applied decisions based on governmental requirements that objecting parties make some affirmation or take some action that offends their religious beliefs. In Sherbert the burden on the plaintiffs right of free exercise consisted of a governmental requirement that she either work on her Sabbath Day or forfeit her right to benefits. Similarly, in Thomas the plaintiff was denied a benefit for refusing to engage in the production of armaments. In each case the burden on the plaintiffs free exercise of religion consisted of being required to perform an act which violated the plaintiffs’ religious convictions or forego benefits. Ms. Sherbert was not merely exposed to the view that others in the work force had no religious scruples against working on Saturdays and Mr. Thomas was not merely exposed to government publications designed to encourage employees to produce armaments. In each case there was compulsion to do an act that violated the plaintiffs’ religious convictions. In Hobbie v. Unemployment Appeals Commission of Florida, — U.S.-, 107 S.Ct. 1046, 94 L.Ed.2d 190 (1987), the Supreme Court reaffirmed its holdings in Sherbert and Thomas, emphasizing that in both cases there was compulsion either to do an act that was prohibited by the plaintiff’s religion or to modify his or her behavior and violate religious beliefs. In Spence this court upheld a conscientious objector’s right not to be required to participate in his high school’s ROTC program. The court found that Spence’s claim resembled Sherbert’s “since it compels the conscientious objector either to engage in military training contrary to his religious beliefs, or to give up his public education.” 465 F.2d at 799. It is clear that it was being compelled to engage in military training, not being exposed to the fact that others do so, that was found to be an unconstitutional burden.
In Sherbert, Thomas and Hobbie there was governmental compulsion to engage in conduct that violated the plaintiffs’ religious convictions. That element is missing in the present case. The requirement that students read the assigned materials and attend reading classes, in the absence of a showing that this participation entailed affirmation or denial of a religious belief, or performance or non-performance of a religious exercise or practice, does not place an unconstitutional burden on the students’ free exercise of religion.
C.
In addition to the cases cited by the district court, the plaintiffs, in this court, have relied particularly upon three Supreme Court decisions. We find them all distinguishable.
The issue in Torcaso v. Watkins, 367 U.S. 488, 81 S.Ct. 1680, 6 L.Ed.2d 982 (1961), was whether a state could deny public office to a person solely because of the person’s refusal to declare a belief in God. Quoting from its earlier decision in Everson v. Board of Education, 330 U.S. 1, 15, 67 S.Ct. 504, 511, 91 L.Ed. 711 (1947), the Court stated:
We repeat and reaffirm that neither a State nor the Federal Government can constitutionally force a person “to profess a belief or disbelief in any religion.”
Id. at 495, 81 S.Ct. at 1683. Since there was no evidence that the plaintiff students *1066were ever required to profess or deny a religious belief the issue in Torcaso simply is not presented by the instant case.
Board of Education v. Barnette, 319 U.S. 624, 63 S.Ct. 1178, 87 L.Ed. 1628 (1943), grew out of a school board rule that required all schools to make a salute to the flag and a pledge of allegiance a regular part of their daily program. All teachers and students were required to participate in the exercise and refusal to engage in the salute was considered an act of insubordination which could lead to expulsion and possible delinquency charges for being unlawfully absent. The plaintiff was a Jehovah’s Witness who considered the flag an “image” which the Bible forbids worshiping in any way. Justice Jackson, writing for the Court, stated:
Here, ... we are dealing with a compulsion of students to declare a belief. They are not merely made acquainted with the flag salute so that they may be informed as to what it is or even what it means.
Id. at 631, 63 S.Ct. at 1182. Further, explaining the basis of the decision, Justice Jackson wrote:
Here it is the State that employs a flag as a symbol of adherence to government as presently organized. It requires the individual to communicate by word and sign his acceptance of the political ideas it thus bespeaks.
♦ # # # # *
It is also to be noted that the compulsory flag salute and pledge requires affirmation of a belief and attitude of mind.
Id. at 633, 63 S.Ct. at 1183. It is abundantly clear that the exposure to. materials in the Holt series did not compel the plaintiffs to “declare a belief,” “communicate by word and sign [their] acceptance” of the ideas presented, or make an “affirmation of a belief and an attitude of mind.” In Barnette the unconstitutional burden consisted of compulsion either to do an act that violated the plaintiff's religious convictions or communicate an acceptance of a particular idea or affirm a belief. No similar compulsion exists in the present case.
It is clear that governmental compulsion either to do or refrain from doing an act forbidden or required by one's religion, or to affirm or disavow a belief forbidden or required by one’s religion, is the evil prohibited by the Free Exercise Clause. In Abington School District v. Schempp, 374 U.S. 203, 223, 83 S.Ct. 1560, 1572, 10 L.Ed.2d 844 (1963), the Court described the Free Exercise Clause as follows:
Its purpose is to secure religious liberty in the individual by prohibiting any invasions thereof by civil authority. Hence it is necessary in a free exercise case for one to show the coercive effect of the enactment as it operates against him in the practice of his religion. The distinction between the two clauses is apparent — a violation of the Free Exercise Clause is predicated on coercion while the Establishment Clause violation need not be so attended.
See also Engel v. Vitale, 370 U.S. 421, 430, 82 S.Ct. 1261, 1267, 8 L.Ed.2d 601 (1962) (“The Establishment Clause, unlike the Free Exercise Clause, does not depend upon any showing of direct governmental compulsion____”)
The plaintiffs appear to contend that the element of compulsion was supplied by the requirement of class participation in the reading exercises. As we have pointed out earlier, there is no proof in the record that any plaintiff student was required to engage in role play, make up magic chants, read aloud or engage in the activity of haggling. In fact, the Director of Education for the State of Tennessee testified that most teachers do not adhere to the suggestions in the teachers’ manuals and a teacher for 11 years in the Hawkins County system stated that she looks at the lesson plans in the teachers’ editions, but “does her own thing.” Being exposed to other students performing these acts might be offensive to the plaintiffs, but it does not constitute the compulsion described in the Supreme Court cases, where the objector was required to affirm or deny a religious belief or engage or refrain from engaging in a practice contrary to sincerely held religious beliefs.
*1067D.
The third Supreme Court decision relied upon by the plaintiffs is the only one that might be read to support the proposition that requiring mere exposure to materials that offend one’s religious beliefs creates an unconstitutional burden on the free exercise of religion. Wisconsin v. Yoder, 406 U.S. 205, 92 S.Ct. 1526, 32 L.Ed.2d 15 (1972). However, Yoder rested on such a singular set of facts that we do not believe it can be held to announce a general rule that exposure without compulsion to act, believe, affirm or deny creates an unconstitutional burden. The plaintiff parents in Yoder were Old Order Amish and members of the Conservative Amish Mennonite Church, who objected to their children being required to attend either public or private schools beyond the eighth grade. Wisconsin school attendance law required them to cause their children to attend school until they reached the age of 16. Unlike the plaintiffs in the present case, the parents in Yoder did not want their children to attend any high school or be exposed to any part of a high school curriculum. The Old Order Amish and the Conservative Amish Mennonites separate themselves from the world and avoid assimilation into society, and attempt to shield their children from all worldly influences. The Supreme Court found from the record that—
[Cjompulsory school attendance to age 16 for Amish children carries with it a very real threat to undermining the Amish community and religious practice as they exist today; they must either abandon belief and be assimilated into society at large, or be forced to migrate to some other and more tolerant region.
Id. at 218, 92 S.Ct. at 1534 (footnote omitted).
As if to emphasize the narrowness of its holding because of the unique 300 year history of the Old Amish Order, the Court wrote:
It is one thing to say that compulsory education for a year or two beyond the eighth grade may be necessary when its goal is the preparation of the child for life in modern society as the majority live, but it is quite another if the goal of education be viewed as the preparation of the child for life in the separated agrarian community that is the keystone of the Amish faith.
Id. at 222, 92 S.Ct. at 1536 (citation omitted). This statement points up dramatically the difference between Yoder and the present case. The parents in Yoder were required to send their children to some school that prepared them for life in the outside world, or face official sanctions. The parents in the present case want their children to acquire all the skills required to live in modern society. They also want to have them excused from exposure to some ideas they find offensive. Tennessee offers two options to accommodate this latter desire. The plaintiff parents can either send their children to church schools or private schools, as many of them have, done, or teach them at home. Tennessee law prohibits any state interference in the education process of church schools:
The state board of education and local boards of education are prohibited from regulating the selection of faculty or textbooks or the establishment of a curriculum in church-related schools.
TCA 49-50-801(b). Similarly the statute permitting home schooling by parents or other teachers prescribes nothing with respect to curriculum or the content of class work.
Yoder was decided in large part on the impossibility of reconciling the goals of public education with the religious requirement of the Amish that their children be prepared for life in a separated community. As the Court noted, the requirement of school attendance to age 16 posed a “very real threat of undermining the Amish community and religious practice as they exist today____” 406 U.S. at 218, 92 S.Ct. at 1534. No such threat exists in the present case, and Tennessee’s school attendance laws offer several options to those parents who want their children to have the benefit of an education which prepares for life in the modern world without being exposed to ideas which offend their religious beliefs.
*1068E.
At oral argument plaintiffs’ counsel identified Grove v. Mead School Dist. No. 354, 753 F.2d 1528 (9th Cir.1985), cert. denied, 474 U.S. 826, 106 S.Ct. 85, 88 L.Ed.2d 70 (1986), as a decision which strongly supports the plaintiffs’ position. In Grove a student and her mother objected to being required to read one book assigned in an English literature class. The student was permitted to read a different book and to leave the classroom during discussion of the book she found offensive; however, she chose to remain during the discussion. The mother brought suit to require the school board to remove the book from the required reading list based on her religious objections to its content. The court of appeals affirmed summary judgment for the school board. In a concurring opinion Judge Canby wrote that plaintiffs’ allegation that they believe that “eternal religious consequences” would result to the parents and children from exposure to the offending book “would probably be sufficient to present a free exercise question” if the student had been required to read the book or remain in the classroom while it was being discussed. Id. at 1541-42 (emphasis added). This observation in dicta must be considered in context. The court of appeals in Grove was considering a case where summary judgment had been granted, much as this court considered the present case on the first appeal. Judge Canby did not state that the plaintiff had established a case of burden on the free exercise of religion; he stated only that if she had been required to read the book and remain in class she “probably” would have presented a free exercise question.
While relying on this somewhat speculative observation, the plaintiffs failed to note other positive statements in the same concurring opinion that, while addressing a different issue, are at odds with their theories:
Were the free exercise clause violated whenever governmental activity is offensive to or at variance with sincerely held religious precepts, virtually no governmental program would be constitutionally possible.
Id. at 1542.
The lesson is clear: governmental actions that merely offend or cast doubt on religious beliefs do not on that account violate free exercise. An actual burden on the profession or exercise of religion is required.
In short, distinctions must be drawn between those governmental actions that actually interfere with the exercise of religion, and those that merely require or result in exposure to attitudes and outlooks at odds with perspectives prompted by religion.
Id. at 1543 (citation omitted). These statements echo similar ones in the majority opinion, e.g.,
To establish a violation of that clause [Free Exercise], a litigant must show that challenged state action has a coercive effect that operates against a litigant’s practice of his or her religion.
Id. at 1533 (emphasis added).
IV.
A.
The Supreme Court has recently affirmed that public schools serve the purpose of teaching fundamental values “essential to a democratic society.” These values “include tolerance of divergent political and religious views” while taking into account “consideration of the sensibilities of others.” Bethel School Dist. No. 403 v. Fraser, — U.S.-, 106 S.Ct. 3159, 3164," 92 L.Ed.2d 549 (1986). The Court has noted with apparent approval the view of some educators who see public schools as an “assimilative force” that brings together “diverse and conflicting elements” in our society “on a broad but common ground.” Ambach v. Norwich, 441 U.S. 68, 77, 99 S.Ct. 1589, 1595, 60 L.Ed.2d 49 (1979), citing works of J. Dewey, N. Edwards and H. Richey. The critical reading approach furthers these goals. Mrs. Frost stated specifically that she objected to stories that develop “a religious tolerance that all religions are merely different roads to God.” *1069Stating that the plaintiffs reject this concept, presented as a recipe for an ideal world citizen, Mrs. Frost said, “We cannot be tolerant in that we accept other religious views on an equal basis with ours.” While probably not an uncommon view of true believers in any religion, this statement graphically illustrates what is lacking in the plaintiffs’ case.
The “tolerance of divergent ... religious views” referred to by the Supreme Court is a civil tolerance, not a religious one. It does not require a person to accept any other religion as the equal of the one to which that person adheres. It merely requires a recognition that in a pluralistic society we must “live and let live.” If the Hawkins County schools had required the plaintiff students either to believe or say they believe that “all religions are merely different roads to God,” this would be a different case. No instrument of government can, consistent with the Free Exercise Clause, require such a belief or affirmation. However, there was absolutely no showing that the defendant school board sought to do this; indeed, the school board agreed at oral argument that it could not constitutionally do so. Instead, the record in this case discloses an effort by the school board to offer a reading curriculum designed to acquaint students with a multitude of ideas and concepts, though not in proportions the plaintiffs would like. While many of the passages deal with ethical issues, on the surface at least, they appear to us to contain no religious or anti-religious messages. Because the plaintiffs perceive every teaching that goes beyond the “three Rs” as inculcating religious ideas, they admit that any value-laden reading curriculum that did not affirm the truth of their beliefs would offend their religious convictions.
Although it is not clear that the plaintiffs object to all critical reading, Mrs. Frost did testify that she did not want her children to make critical judgments and exercise choices in areas where the Bible provides the answer. There is no evidence that any child in the Hawkins County schools was required to make such judgments. It was a goal of the school system to encourage this exercise, but nowhere was it shown that it was required. When asked to comment on a reading assignment, a student would be free to give the Biblical interpretation of the material or to interpret it from a different value base. The only conduct compelled by the defendants was reading and discussing the material in the Holt series, and hearing other students’ interpretations of those materials. This is the exposure to which the plaintiffs objected. What is absent from this case is the critical element of compulsion to affirm or deny a religious belief or to engage or refrain from engaging in a practice forbidden or required in the exercise of a plaintiff’s religion.
B.
In McCollum v. Board of Education, 333 U.S. 203, 68 S.Ct. 461, 92 L.Ed. 649 (1948), the Supreme Court held invalid a practice which permitted weekly religious instruction for consenting pupils in public school classrooms. Those students who did not choose to participate were required to leave their regular classrooms and go to another part of the school building to continue their secular studies. Although McCollum involved the Establishment Clause, the several opinions discussed both religion clauses at some length. In his concurring opinion Justice Jackson emphasized that some compulsion to perform a religiously prohibited ritual or make a religiously prohibited affirmation is essential to a claim of infringement of the free exercise rights of students in public schools. Noting the large number of separate religious bodies existing in the United States, he wrote:
If we are to eliminate everything that is objectionable to any of these warring sects or inconsistent with any of their doctrines, we will leave public education in shreds. Nothing but educational confusion and a discrediting of the public school system can result from subjecting it to constant law suits.
Id. at 235, 68 S.Ct. at 477. The fact that schools might be subjected to constant law suits is certainly not determinative. However, the Supreme Court has cautioned that *1070“[jjudicial interposition in the operation of the public school system of the Nation raises problems requiring care and restraint.” Epperson, 398 U.S. at 104, 89 S.Ct. at 270. When asked to “interpose,” courts must examine the record very carefully to make certain that a constitutional violation has occurred before they order changes in an educational program adopted by duly chosen local authorities.
Quite recently the Supreme Court quoted Justice Douglas, concurring in Sherbert v. Verner, 374 U.S. at 412, 83 S.Ct. at 1798, as follows:
[T]he Free Exercise Clause is written in terms of what the government cannot do to the individual, not in terms of what the individual can extract from the government.
Bowen v. Roy, 476 U.S. 693, 106 S.Ct. 2147, 2152, 90 L.Ed.2d 735 (1986). Paraphrasing this thought, the Court wrote:
The Free Exercise Clause affords an individual protection from certain forms of governmental compulsion; it does not afford an individual a right to dictate the conduct of the Government’s internal procedures.
Id. Since we have found none of the prohibited forms of governmental compulsion in this case, we conclude that the plaintiffs failed to establish the existence of an unconstitutional burden. Having determined that no burden was shown, we do not reach the issue of the defendants’ compelling interest in requiring a uniform reading series or the question, raised by the defendant, of whether awarding damages violated the Establishment Clause.
Judge Boggs concludes that the majority reverses the district court because it found the plaintiffs’ claims of First Amendment protection so extreme as obviously to violate the Establishment Clause. This is not the holding of the majority. We do point out that under certain circumstances the plaintiffs, by their own testimony, would only accept accommodations that would violate the Establishment Clause. However, this is not the holding. What we do hold is that the requirement that public school students study a basal reader series chosen by the school authorities does not create an unconstitutional burden under the Free Exercise Clause when the students are not required to affirm or deny a belief or engage or refrain from engaging in a practice prohibited or required by their religion. There was no evidence that the conduct required of the students was forbidden by their religion. Rather, the witnesses testified that reading the Holt series “could” or “might” lead the students to come to conclusions that were contrary to teachings of their and their parents’ religious beliefs. This is not sufficient to establish an unconstitutional burden.
Judge Boggs also implies that the majority distorts the record and decides the case on a basis different from that upon which the plaintiffs proceeded. This would be a valid criticism if we were reviewing a judgment on the pleadings. However, as Judge Boggs notes, this case was decided following a full trial. The plaintiffs did not confine themselves to the language of their complaint, but testified expansively with respect to the claims and issues before the court. We have decided the case that was actually tried, as permitted by Rule 15(b), Fed.R.Civ.P.
The judgment of the district court granting injunctive relief and damages is reversed, and the case is remanded with directions to dismiss the complaint. No costs are allowed. The parties will bear their own costs on appeal.